DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 and 15-27 are currently pending in the present application. Claims 1, 13 and 15 are currently amended; claims 2-12 and 16-23 are original; claim 14 is canceled; and claims 24-27 are newly added. The amendment dated March 28, 2022 has been entered into the record.
Claims 1 and 13 were previously objected to for informalities. The objections are now withdrawn as the applicant has amended the claims.

Response to Arguments
The examiner notes that the previously presented equation in claims 1 and 15, i.e.,
 
    PNG
    media_image1.png
    62
    411
    media_image1.png
    Greyscale

is amended to be 
 
    PNG
    media_image2.png
    58
    393
    media_image2.png
    Greyscale
, 
where a positive integer number w is newly introduced in the claim, while the newly added claim limitation can be supported by the specification, Paragraph [0071].
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Chen et al. ("Engineering the phase front of light with phase-change material based planar lenses", Sci Rep 5, 8660 (2015), Published 02 March 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable by Arbabi et al. (“Miniature optical planar camera based on a wide-angle metasurface doublet corrected for monochromatic aberrations”, Nature Communications volume 7, Article number: 13682 (2016), Published: 28 November 2016; hereinafter “Arbabi”), of record, in view of Chen et al. ("Engineering the phase front of light with phase-change material based planar lenses", Sci Rep 5, 8660 (2015), Published 02 March 2015; hereinafter "Chen").
Regarding claim 1, Arbabi discloses an optical device (Figures 1(c)-(d), 2, 3(a)-(b) and (d), and 4(a) and (f), a metasurface doublet lens), comprising:
a fist meta-lens (Figure 4, “Correcting metasurface”; Page 2 column 2 paragraph 2, Page 8 column 1 paragraphs 2-3) including a first plurality of nanostructures (Figure 2a, an array of amorphous silicon nano-posts arranged in a hexagonal lattice; Page 7 column 2 paragraph 1), the first plurality of nanostructures define a first phase profile of the first meta-lens (see Figures 2 and 4, and Page 6 column 2 paragraph 3); and
a second meta-lens (Figure 4, “Focusing metasurface”; Page 2 column 2 paragraph 2, Page 8 column 1 paragraphs 2-3) optically coupled with the first meta-lens (Figures 1(c)-(d)), the second meta-lens including a second plurality of nanostructures (Figures 1c and 4, an array of amorphous silicon nano-posts on the backside of the substrate; Page 8 column 1 paragraph 3), the second plurality of nanostructures define a second phase profile of the second meta-lens (see Figures 2 and 4, and Page 6 column 2 paragraph 3);
wherein a combination of the first meta-lens having the first phase profile and the second meta-lens having the second phase profile is configured to correct an aberration of light transmitted through the optical device (Figures 1(c) and 5, the metasurface doublet lens correcting monochromatic aberrations; Page 2 column 1 paragraph 4) and conduct a diffraction-limited focusing of at least a portion of the light transmitted through the optical device (Figures 3(a)-(b) and 4; Abstract, Page 5 column 1 paragraph 1).
Arbabi does not explicitly disclose, for each second nanostructure located in an x-y plane of the second meta-lens, a phase of the light passing through the second nanostructure is determined by: 
          
    PNG
    media_image2.png
    58
    393
    media_image2.png
    Greyscale
,
wherein w is a positive integer number, λd  is a design wavelength of the optical device, f is a focal length of the optical device, ρ=√{(x2+y2)} is a radial coordinate, x and y are position coordinates of the second nanostructure with respect to an origin of the x-y plane of the second meta-lens, RFL  is a radius of the second meta-lens, and coefficients bn are optimization parameters.
However, Arbabi teaches phase profiles of two metasurfaces defined as even order polynomials of the radial coordinate ρ as
                               
    PNG
    media_image3.png
    61
    190
    media_image3.png
    Greyscale

where R is the radius of the metasurface, and coefficients an are optimized for minimizing the focal spot size at incident angles up to 30° (Page 6 column 2 paragraph 3), and Chen further teaches that phase distribution required to achieve a focus with a nominal focal length fnominal  and a nominal lateral offset Anominal  can be predicted using the equal optical length principle
  
    PNG
    media_image4.png
    73
    433
    media_image4.png
    Greyscale

wherein λ is the operating wavelength and m is an integer number (Page 3 column 1 paragraphs 3-4) (Choose m = 0 for the phase accumulated by the diffracted waves being the same as the directly transmitted waves and Anominal =0 for the nominal lateral offset being 0. Chen considers a 1D lens using x, accordingly use r=√{(x2+y2)} for a radial coordinate. Add the equation of Arbabi above to consider the phase contribution). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface doublet lens of Arbabi with the teachings of Chen, wherein each second nanostructure located in an x-y plane of the second meta-lens, a phase of the light passing through the second nanostructure is determined as described above, for the purpose of optimizing the planar lens by considering the equal optical length principle where a phase change caused by two or more serially disposed linear optical elements (such as lenses) is cumulative (Chen: Page 3 column 1 paragraphs 3-4).

Regarding claim 2, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the combination of the first meta-lens having the first phase profile and the second meta-lens having the second phase profile is configured to correct a spherical aberration, a coma aberration, a Petzval field curvature, a chromatic aberration, or a combination of two or more thereof of the light transmitted through the optical device (Figures 1 and 5; Page 6 column 1 paragraph 2).

Regarding claim 3, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the combination of the first meta-lens having the first phase profile and the second meta-lens having the second phase profile is configured to conduct the diffraction-limited focusing of at least the portion of the light transmitted through the optical device along an optical axis of the optical device (Figures 3(a)-(b), the focal spot formed along the optical axis of x; Page 5 column 1 paragraph 1).

Regarding claim 4, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses a substrate (Figure 2, “Fused silica” having the top side and the bottom side) having a first side and a second side opposite to the first side;
wherein the first plurality of nanostructures of the first meta-lens are disposed on the first side of the substrate, and the second plurality of nanostructures of the second meta-lens are disposed on the second side of the substrate (Figure 2(c)).

Regarding claim 5, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the first meta-lens having the first phase profile is an aperture meta-lens (Figure 1(d) and Page 2 column 2 paragraph 1 teaching the input aperture for the meta-lens).

Regarding claim 6, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the light transmitted through the optical device includes chief light rays and marginal light rays (Figure 1(c), the light rays transmitted through the metasurface doublet lens having different incident angles, including 0o and 30o), and wherein the first meta-lens having the first phase profile is configured to correct a positive spherical aberration or a negative spherical aberration by converging the chief light rays and diverging the marginal light rays (Figures 1(a)-(d), the off-axis light being corrected by converging the chief light rays at 0o and diverging the marginal light rays at 30o; Page 2 column 1 paragraph 4).

Regarding claim 7, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the light transmitted through the optical device includes chief light rays and marginal light rays (Figure 1(c), the light rays transmitted through the metasurface doublet lens having different incident angles, including 0o and 30o), and wherein the first meta-lens having the first phase profile is configured to increase a first effective focal length for the marginal light rays and decrease a second effective focal length for the chief light rays (Figure 1(c) and Supplementary Figure 5, the marginal light rays at 30o and the chief light rays at 0o having increased and decreased effective focal lengths, respectively; Page 2 column 1 paragraph 4).

Regarding claim 8, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the second meta-lens having the second phase profile is a focusing meta-lens (Figure 4, “Focusing metasurface”; Page 2 column 2 paragraph 2, Page 8 column 1 paragraphs 2-3).

Regarding claim 9, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the light transmitted through the optical device includes a plurality of light rays having different incident angles (Figure 1(c)-(d)), and wherein the second meta-lens having the second phase profile is configured to bend the light rays having the different incident angles such that the light rays having the different incident angles are focused along an optical axis of the optical device that is perpendicular to a focal plane of the optical device (Figure 1(c)-(d); Page 2 column 1 paragraph 4 – column 2 paragraph 1).

Regarding claim 11, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein the first plurality of nanostructures of the first meta-lens include nano-fins or nano-pillars (Figure 2(a)), and wherein the second plurality of nanostructures of the second meta-lens include nano-fins or nano-pillars (Figure 2(a) and Page 8 column 1 paragraph 3).

Regarding claim 12, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein each first nanostructure of the first plurality of nanostructures has at least one design parameter of the first nanostructure that imparts a phase shift of the light passing through the first nanostructure, and wherein each second nanostructure of the second plurality of nanostructures has at least one design parameter of the second nanostructure that imparts a phase shift of the light passing through the second nanostructure (Figure 1(c) and Supplementary Figure 5, the light rays having increased and decreased effective focal lengths at , respectively. The examiner considers “phase shift” refers to the difference in phase between the output and the input where the focal lengths of light rays on the metasurface doublet lens is changed after passing through “Correcting metasurface” and “Focusing metasurface”; Page 2 column 1 paragraph 4).
Regarding claim 13, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses, for each first nanostructure located in an x-y plane of the first meta-lens, a phase of the light passing through the first nanostructure is determined by: 
                         
    PNG
    media_image5.png
    60
    219
    media_image5.png
    Greyscale

wherein ρ=√{(x2+y2)} is a radial coordinate, x and y are position coordinates of the first nanostructure with respect to an origin of the x-y plane of the first meta-lens, RAL is a radius of the first meta-lens, and coefficient an  is an optimization parameter (see the equation (1) below, and Page 6 column 2 paragraph 3 and Page 7 column 1 paragraph 1 – column 2 paragraph 1).

 
    PNG
    media_image6.png
    340
    484
    media_image6.png
    Greyscale


Regarding claim 15, Arbabi discloses a meta-lens doublet (Figures 1(c)-(d), 2, 3(a)-(b) and (d), and 4(a) and (f), a metasurface doublet lens), comprising:
a substrate (Figure 2, “Fused silica” having the top side and the bottom side) having a first surface and a second surface opposite to the first surface;
a plurality of first nanostructures (Figure 2a, an array of amorphous silicon nano-posts arranged in a hexagonal lattice; Page 7 column 2 paragraph 1) disposed on the first surface of the substrate; and
a plurality of second nanostructures (Figures 1c and 4, an array of amorphous silicon nano-posts on the backside of the substrate; Page 8 column 1 paragraph 3) disposed on the second surface of the substrate;
wherein the plurality of first nanostructures and the plurality of second nanostructures together define a lens profile (Figures 2 and 4, and Page 6 column 2 paragraph 3) that corrects an aberration of light transmitting through the meta-lens doublet (Figures 1(c) and 5, the metasurface doublet lens correcting monochromatic aberrations; Page 2 column 1 paragraph 4) and conducts focusing of the light (Figures 3(a)-(b) and 4; Abstract, Page 5 column 1 paragraph 1).
Arbabi does not explicitly disclose, for each second nanostructure located in an x-y plane of the second surface of the substrate, a phase of the light passing through the second nanostructure is determined by: 
          
    PNG
    media_image2.png
    58
    393
    media_image2.png
    Greyscale
,
wherein w is a positive integer number, λd  is a design wavelength of the optical device, f is a focal length of the optical device, ρ=√{(x2+y2)} is a radial coordinate, x and y are position coordinates of the second nanostructure with respect to an origin of the x-y plane of the second meta-lens, RFL  is a radius of the second meta-lens, and coefficients bn are optimization parameters.
However, Arbabi teaches phase profiles of two metasurfaces defined as even order polynomials of the radial coordinate ρ as
                               
    PNG
    media_image3.png
    61
    190
    media_image3.png
    Greyscale

where R is the radius of the metasurface, and coefficients an are optimized for minimizing the focal spot size at incident angles up to 30° (Page 6 column 2 paragraph 3), and Chen further teaches that phase distribution required to achieve a focus with a nominal focal length fnominal  and a nominal lateral offset Anominal  can be predicted using the equal optical length principle
  
    PNG
    media_image4.png
    73
    433
    media_image4.png
    Greyscale

wherein λ is the operating wavelength and m is an integer number (Page 3 column 1 paragraphs 3-4) (Choose m = 0 for the phase accumulated by the diffracted waves being the same as the directly transmitted waves and Anominal =0 for the nominal lateral offset being 0. Chen considers a 1D lens using x, accordingly use r=√{(x2+y2)} for a radial coordinate. Add the equation of Arbabi above to consider the phase contribution). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface doublet lens of Arbabi with the teachings of Chen, wherein each second nanostructure located in an x-y plane of the second surface of the substrate, a phase of the light passing through the second nanostructure is determined as described above, for the purpose of optimizing the planar lens by considering the equal optical length principle where a phase change caused by two or more serially disposed linear optical elements (such as lenses) is cumulative (Chen: Page 3 column 1 paragraphs 3-4).

Regarding claim 16, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the meta-lens doublet has a design wavelength that is within a visible spectrum (Page 6 column 2 paragraph 1, teaching color filters with different center wavelengths can be directly deposited on the correcting metasurface of each doublet lens).

Regarding claim 17, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the plurality of first nanostructures and the plurality of second nanostructures are 4-fold symmetric or circular nano-pillars to impart the meta-lens doublet polarization-insensitive (Figures 2(a)-(b) and (d), Figure 3(b) and Supplementary Figure 2a; the amorphous nano-posts on both sides of the substrate are circular nano-posts having diameters and being polarization insensitive; Page 3 column 2 paragraph 1).

Regarding claim 18, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the plurality of first nanostructures and the plurality of second nanostructures are 2-fold symmetric nano-pillars to impart the meta-lens doublet polarization-sensitive (Figures 2(a)-(b) and (d), Figure 3(b) and Supplementary Figure 2a; the amorphous nano-posts on both sides of the substrate are circular nano-posts having diameters and being polarization insensitive; Page 3 column 2 paragraph 1).

Regarding claim 19, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the plurality of first nanostructures or the plurality of second nanostructures include oxides and nitrides (Page 6 column 1 paragraph 4 - column 2 paragraph 1).

Regarding claim 20, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the oxides include SiO2 or TiO2 and the nitrides include Si3N4 or GaN (Page 6 column 1 paragraph 4 - column 2 paragraph 1).

Regarding claim 21, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the light transmitted through the meta-lens doublet includes chief light rays and marginal light rays (Figure 1(c), the light rays transmitted through the metasurface doublet lens having different incident angles, including 0o and 30o), and wherein the plurality of first nanostructures form an aperture meta-lens (Figure 1(d) and Page 2 column 2 paragraph 1 teaching the input aperture for the meta-lens) configured to converge the chief light rays and diverge the marginal light rays (Figures 1(a)-(d), the off-axis light being corrected by converging the chief light rays at 0o and diverging the marginal light rays at 30o; Page 2 column 1 paragraph 4).

Regarding claim 22, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the light transmitted through the meta-lens doublet includes a plurality of light rays having different incident angles (Figure 1(c)-(d)), and wherein the plurality of second nanostructures form a focusing meta-lens configured to bend the light rays having the different incident angles such that the light rays having the different incident angles are focused along an optical axis of the meta-lens doublet perpendicular to a focal plane (Figure 1(c)-(d); Page 2 column 1 paragraph 4 – column 2 paragraph 1).

Regarding claim 23, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein the plurality of second nanostructures form a focusing meta-lens (Figure 4, “Focusing metasurface”; Page 2 column 2 paragraph 2, Page 8 column 1 paragraphs 2-3), wherein a phase of light passing through each of the second nanostructures is determined by a hyperbolic function and a polynomial function, wherein the hyperbolic function depends on a design wavelength of the meta-lens doublet, a radial coordinate of the second nanostructure, and a focal length of the meta-lens doublet, and wherein the polynomial function depends on a radial coordinate of the second nanostructure and a radius of the focusing meta-lens (see the equation (1) above, and Page 6 column 2 paragraph 3 and Page 7 column 1 paragraph 1 – column 2 paragraph 1).
 
Regarding claim 24, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein w is 5 (Page 6 column 2 paragraph 3).

Regarding claim 25, Arbabi and Chen disclose the limitations of claim 1 above, and Arbabi further discloses wherein bn  is a range between -15.8389 and 4.9531 (Supplementary information Page 9, see at least a3  = 9.62 in Supplementary Table 1).

Regarding claim 26, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein w is 5 (Page 6 column 2 paragraph 3).

Regarding claim 27, Arbabi and Chen disclose the limitations of claim 15 above, and Arbabi further discloses wherein bn  is a range between -15.8389 and 4.9531 (Supplementary information Page 9, see at least a3  = 9.62 in Supplementary Table 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arbabi in view of Chen, and in further view of Wang (US 2015/0098002), of record.
Regarding claim 10, Arbabi and Chen disclose the limitations of claim 1 above.
Arbabi does not explicitly disclose the first phase profile of the first meta-lens corresponds to a phase profile of a Schmidt plate, and wherein the second phase profile of the second meta-lens corresponds to a phase profile of an aspherical lens.
However, Wang teaches a phase corrector plate (Figure 1, 120), comprising a Schmidt type of phase plate with a substantially flat first surface and an aspherical second surface (Paragraph [0019]; the examiner considers the metasurface doublet lens of Arbabi has two surface sides), so as to provide a compact optical system (Paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface doublet lens of Arbabi with the teachings of Wang, wherein the first phase profile of the first meta-lens corresponds to a phase profile of a Schmidt plate, and wherein the second phase profile of the second meta-lens corresponds to a phase profile of an aspherical lens, for the purpose of providing a compact optical system while controlling aberrations (Wang: Paragraph [0017]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                 

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871